 


115 HRES 963 EH: Electing a Member to a certain standing committee of the House of Representatives.
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 963 
In the House of Representatives, U. S.,

June 26, 2018
 
RESOLUTION 
Electing a Member to a certain standing committee of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives:  Committee on Veterans' Affairs:Mr. Flores, to rank immediately after Mr. Coffman.

 
 
Karen L. Haas,Clerk.
